Name: Commission Regulation (EC) No 1182/2001 of 15 June 2001 fixing additional aid for tomato concentrate and derivatives for the 2000/01 marketing year
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  beverages and sugar;  economic policy
 Date Published: nan

 Avis juridique important|32001R1182Commission Regulation (EC) No 1182/2001 of 15 June 2001 fixing additional aid for tomato concentrate and derivatives for the 2000/01 marketing year Official Journal L 161 , 16/06/2001 P. 0019 - 0020Commission Regulation (EC) No 1182/2001of 15 June 2001fixing additional aid for tomato concentrate and derivatives for the 2000/01 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products(1), as last amended by Regulation (EC) No 2699/2000(2), and in particular Article 4(9) and (10) thereof,Whereas:(1) Commission Regulation (EC) No 1519/2000(3) sets for the 2000/01 marketing year the minimum price and the amount of production aid for processed tomato products.(2) Article 4(10) of Regulation (EC) No 2201/96 lays down that the aid set for tomato concentrates and their derivatives is to be reduced by 5,37 % so as not to exceed overall expenditure following the increase in French and Portuguese quotas for concentrates. Additional aid may be paid for tomato concentrates and their derivatives after the marketing year if the increase in French and Portuguese quotas is not entirely used up.(3) In accordance with Article 17(2) of Commission Regulation (EC) No 504/97(4), as last amended by Regulation (EC) No 1607/1999(5). The Member States sent the Commission detail of the quantities of tomatoes processed within quota and in excess of the quota. The quotas for concentrates were not entirely used up in the 2000/01 marketing and their derivatives in Regulation (EC) No 1519/2000 should be paid to processors who have submitted aid applications in accordance with Article 11(4) of Regulation (EC) No 504/97.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 11. For the 2000/01 marketing year, the additional aid for tomato concentrates, juice and flakes as referred to in the second subparagraph of Article 4(10) of Regulation (EC) No 2201/96 shall be as set out in the Annex hereto.2. The agency referred to in Article 11(1) of Regulation (EC) No 504/97 shall pay processors the additional aid fixed by this Regulation on the basis of aid applications submitted in accordance with that Article.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 June 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 29.(2) OJ L 311, 12.12.2000, p. 9.(3) OJ L 174, 13.7.2000, p. 29.(4) OJ L 78, 20.3.1997, p. 14.(5) OJ L 190, 23.7.1999, p. 11.ANNEXSUPPLEMENT TO PRODUCTION AID2001/01 marketing year>TABLE>